Citation Nr: 0713374	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right leg condition, to include as secondary to the residuals 
of right ankle abrasion, and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee condition, to include as secondary to the 
residuals of right ankle abrasion, and, if so, whether 
service connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hip condition, to include as secondary to the residuals 
of right ankle abrasion, and, if so, whether service 
connection is warranted.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back condition, to include as secondary to the residuals 
of right ankle abrasion, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied the 
veteran's claims for service connection for a right leg 
condition, right hip condition, right knee condition, and low 
back condition as secondary to the service-connected 
disability of scar, residual right ankle abrasion because the 
evidence submitted was not new and material.  

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).
 
In an Informal Decision Review Officer (DRO) Conference note 
dated February 2005, the DRO indicated that on the issue of 
entitlement to an increased rating in excess of 10 percent 
for residual scar, residual right ankle abrasion, that the 
veteran reported that if the examination results from his 
upcoming VA examination showed that his condition could be 
continued as 10 percent disabling that this would satisfy his 
appeal on this issue.  The Board notes that in a November 
2004 letter, the RO proposed to reduce the prior evaluation 
for the veteran's service-connected residual scar, residual 
right ankle abrasion from 10 percent to 0 percent 
(noncompensable).  In an increased rating claim, a claimant 
is presumed to be seeking the maximum amount permitted.  AB 
v. Brown, 6 Vet. App. 35 (1993).  However, a claimant may 
also limit a claim or appeal to the issue of entitlement to a 
particular disability rating which is less than the maximum 
disability rating allowed by law.  Id.  In light of the fact 
that the veteran limited his appeal to a continuation of a 10 
percent rating for residual scar, residual right ankle 
abrasion and in view of the fact that the October 2005 RO 
decision increased the veteran's disability rating from 10 
percent to 20 percent on this issue, the Board finds that the 
20 percent disability evaluation is considered to be a full 
grant of the benefits being sought on appeal.  Consequently, 
this issue is not before the Board at this time.

The Board has characterized the issues on appeal to more 
accurately reflect the conditions for which the veteran is 
seeking service connection. 

The above issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  An April 1995 RO decision denied the veteran's claims for 
service connection for a right leg condition, a right knee 
condition, a right hip condition, and a low back condition, 
finding that there was no evidence in the veteran's service 
medical records to establish that these conditions were 
incurred in or aggravated by the veteran's active military 
service.

2.  The veteran did not file a notice of disagreement (NOD) 
to the April 1995 RO decision within the subsequent one-year 
period.

3.  Evidence submitted since the RO's April 1995 decision, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims.

4.  A March 1998 RO decision denied the veteran's claims for 
service connection for a right leg condition, a right knee 
condition, a right hip condition, and a low back condition as 
secondary to service-connected disability of scar, residual 
right ankle abrasion, finding that the evidence received in 
connection with the claim failed to establish a relationship 
between these conditions and the service-connected scar 
residual right ankle abrasion.

5.  The veteran did not file a notice of disagreement (NOD) 
to the RO's March 1998 decision within the subsequent one-
year period.

 6.  Evidence submitted since the RO's March 1998 decision, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied service 
connection for a right leg condition, a right knee condition, 
a hip condition, and low back condition is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received since the 
April 1995 RO decision, and the claims for service connection 
for a right leg condition, a right knee condition, a right 
hip condition, and a low back condition are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156(a) (2006).

3.  The March 1998 rating decision that denied service 
connection for a right knee condition, a right leg condition, 
a right hip condition, and a low back condition as secondary 
to the service connected disability of scar, residual right 
ankle abrasion is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2006).

4.  New and material evidence has been received, and the 
claims for service connection for a right knee condition, a 
right leg condition, a right hip condition, and low back 
condition as secondary to the service connected residuals of 
right ankle abrasion are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the petition to reopen the claims for service connection 
for a right leg condition, a right knee condition, a right 
hip condition, and low back condition, to include as 
secondary to the residuals of right ankle abrasion, are 
granted, as discussed below, the Board finds that any error 
related to the Veterans Claims Assistance Act on the claim 
was not prejudicial to the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran was notified of 
the April 1995 denial of his claims for service connection 
for a right leg condition, a right knee condition, a right 
hip condition, and a low back condition.  The RO received no 
correspondence from the veteran within the appeal period to 
indicate any disagreement with the 1995 rating decision.  In 
addition, the veteran was notified of the March 1998 denial 
of his claims for service connection for a right leg 
condition, a right knee condition, a right hip condition, and 
a low back condition as secondary to the service-connected 
disability scar, residual right ankle abrasion.  The RO 
received no correspondence from the veteran within the appeal 
period to indicate any disagreement with the 1998 rating 
decision.  Therefore, the April 1995 and March 1998 ratings 
decisions are final.  

Despite the finality of a prior adverse decision, a claim or 
claims will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to a claim or claims that have been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In July 2003, the RO received the veteran's claims for 
entitlement to service connection for a right leg condition, 
a right knee condition, a right hip condition, and a low back 
condition, to include as secondary to the residuals of right 
ankle abrasion.  Since the claims had been previously denied, 
the claims are properly characterized as a claim to reopen.
  
The December 2003 RO decision denied reopening the veteran's 
service connection claims because the evidence submitted by 
the veteran did not constitute new and material evidence.  In 
addition, the RO in the October 2004 supplemental statement 
of the case (SSOC) also denied reopening the veteran's claims 
both on a direct and secondary basis for failing to submit 
new and material evidence.  The Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the appellant is entitled to service 
connection for the disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the April 1995 RO 
decision for the veteran's service connection claims and the 
evidence received subsequent to the March 1998 RO decision 
for the veteran's secondary service connection claims are 
presumed credible for the purposes of reopening a claim or 
claims unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case to reopen the veteran's direct and secondary 
service connection claims.  The June 2004 letter opinion by 
Dr. Ajanaku is new because there is no similar opinion of 
record and material because he states that the veteran's 
current back, hip, and disorders on the right side of his 
body are directly and contributorily related to a motor 
vehicle accident during his period of military service.  Dr 
Ajanaku opined: 

After reviewing his medical records and 
cat scan of the spine/hips, including 
giving him a comprehensive history and 
physical examination which involved the 
history of MVA, involving military jeep 
rollover resulting in a severe right 
ankle injury and now the extensive severe 
degenerative changes involving his back 
and right hip.  It is my belief that the 
MVA contributed and/or accelerated the 
degenerative changes of the back and 
right hip resulting in my professional 
opinion to his total disability with 
forward bending posture and limp more to 
the right side.

Unlike the previous evidence of record, the June 2004 medical 
opinion by Dr. Ajanaku provides evidence that the veteran's 
current right leg, right knee, right hip, and low back 
conditions were the direct result and/or secondary result of 
a motor vehicle accident during the veteran's active duty 
service.  The Board notes that the April 1995 decision denied 
the veteran's direct service connection claims because there 
was no evidence in the veteran's service medical records to 
establish that these conditions were incurred in or 
aggravated by the veteran's active military service, and the 
March 1998 RO decision denied the veteran's secondary service 
connection claims because he failed to establish that there 
was a relationship between his claimed conditions and the 
veteran's service-connected residuals of right ankle 
abrasion.  Dr. Ajanaku's medical opinion provides evidence 
that the veteran's claimed conditions were directly caused by 
a motor vehicle accident in service.  In addition, the 
opinion also provides evidence that the veteran's claimed 
conditions were aggravated by his right ankle injury which 
caused or contributed to forward bending posture and limping 
to the right side of the body.  While Dr. Ajanaku's medical 
opinion does not specifically mention the veteran's right leg 
or knee, considering all doubt in favor of the veteran and 
the fact that forward bending posture and a limp naturally 
includes the right knee and leg, the Board finds that the 
opinion implies that the veteran's leg and knee conditions 
were the direct result and/or secondary result of the motor 
vehicle accident as well.    
  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

New and material evidence has been received, and the claims 
for entitlement to service connection for a right leg 
condition, right knee condition, right hip condition, and low 
back condition, to include as secondary to the residuals of 
right ankle abrasion will be reopened pursuant to this 
decision.  However, the Board cannot, at this point, 
adjudicate the reopened claims.  This is detailed in the 
REMAND below.  

ORDER

The appeal to reopen a claim of service connection for a 
right leg condition, to include as secondary to the residuals 
of right ankle abrasion is granted. 

The appeal to reopen a claim of service connection for a 
right knee condition, to include as secondary to the 
residuals of right ankle abrasion is granted. 

The appeal to reopen a claim of service connection for a 
right hip condition, to include as secondary to the residuals 
of right ankle abrasion is granted. 

The appeal to reopen a claim of service connection for a low 
back condition, to include as secondary to the residuals of 
right ankle abrasion is granted. 


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's claims.

Because the veteran's petition to reopen his claims was 
denied on each occasion, the claims have not yet been 
adjudicated by the RO on the merits.  The RO must be given 
the opportunity to consider these issues in the first 
instance to ensure that the veteran is not prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In the 
present appeal, while the appellant was given notice of what 
the evidence must show to establish entitlement to service 
connection on a direct basis, he was not provided notice of 
what the evidence must show to establish entitlement to 
service connection on a secondary basis pursuant to his 
service connection claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (In order to comply with the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), VA must provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
information and evidence that is needed to substantiate the 
claims and who is responsible for providing it.  The duty to 
notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the supplemental SOC (SSOC) from which 
the claimant might have been able to infer what evidence was 
lacking.).  As such, the RO should provide the veteran with 
proper VCAA notice.

Finally, any recent VA treatment records that are not of 
record should be obtained.  VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to his service 
connection claims.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the notice must 
include what the evidence must show to 
establish entitlement to service 
connection on a secondary basis.

2.  The RO should obtain the veteran's 
complete VA medical records from the 
Muskogee VA Medical Center in Muskogee, 
Oklahoma.  In particular, the RO should 
obtain any treatment received by the 
veteran from July 2003 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if the 
records are not available.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims on 
the merits.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop these 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


